Gbant, J.
(after stating the facts). If delivery by the plaintiff to the common carrier for shipment was both a delivery to and an acceptance by the defendant, the case is not within the statute; otherwise it is. While some authorities hold that a common carrier is the agent of the vendee for delivery and acceptance (Strong v. Dodds, 47 Vt. 348; Leggett & Meyer Tobacco Co. v. Collier, 89 Iowa, 144 [56 N. W. 417]), the contrary rule is established by the decisions of this court (Grimes v. Van Vechten, 20 Mich. 410; Webber v. Howe, 36 Mich. 150; Smith v. Brennan, 62 Mich. 349 [28 N. W. 892, 4 Am. St. Rep. 867]; Kuppenheimer v. Wertheimer, 107 Mich. 78 [64 N. W. 952, 61 Am. St. Rep. 317]). Under these decisions the court below correctly held the contract void, and directed a verdict for the defendant.
The judgment is affirmed.
The other Justices concurred.